Citation Nr: 1228357	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-11 419	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with depression, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The Veteran had active service from July 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  Jurisdiction over the case was transferred to the Medical and Regional Office Center (MROC) in Wichita, Kansas in March 2012.  

The record shows that the Veteran was scheduled for his requested hearing before the Board to be conducted in June 2012, but that he failed without explanation to report.  His request for a Board hearing consequently is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The record shows that the Veteran in July 2007 arguably submitted a notice of disagreement with a June 2006 rating decision denying service connection for bilateral hearing loss.  Although VA never issued him a statement of the case addressing that matter, in July 2008, he withdrew his claim of service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the evaluation currently assigned his PTSD with depression does not accurately reflect the severity of that disability.

The Veteran specifically contends that he has lost several jobs in the past due to his PTSD symptoms, and that he has not worked since April 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability.  See Rice v. Shinseki, 22 Vet. App.  447 (2009).  The record shows that VA has not considered whether a higher rating for the Veteran's PTSD may be assigned under 38 C.F.R. § 4.16(b).  

In addition, at his last VA examination in April 2012, the Veteran indicated that he was now in receipt of disability benefits from the Social Security Administration (SSA).  Given the Veteran's reported history of employment difficulties secondary to psychiatric symptoms, the Board finds that the records for the Veteran in the possession of the SSA are relevant to the instant appeal and should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/MROC should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who may possess additional records pertinent to his claim.  When the requested information and any necessary authorizations have been received, the AMC/MROC should attempt to obtain copies of all pertinent records which have not already been obtained.

2.  The AMC/MROC should obtain from the SSA, and associate with the Veteran's VA claims folder, a copy of any SSA disability decision rendered for the Veteran and all records upon which the decision was based.  Efforts to procure such documents should be annotated in the claims file. 
  
3.  Thereafter, the AMC/MROC should undertake any indicated development, to include additional VA examination of the Veteran if deemed warranted.  The AMC/MROC should then readjudicate the issue on appeal, to include consideration of whether a higher rating is warranted on the basis of a TDIU.  If the benefit sought on appeal is not granted in full the AMC/MROC must issue a supplemental statement of the case, which should include citation to 38 C.F.R. § 4.16, and provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AMC/MROC.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the AMC/MROC.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

